Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a Hearing aid device comprises antenna stack positioned in chassis having top, sides and bottom, first side of backing iron attached to second side of coil antenna, and first side of rechargeable battery attached to second side of spacer. The independent Claim 1, identifies a uniquely distinct feature of “….wherein the backing iron is configured to concentrate an electromagnetic field from an external charger toward the coil antenna… wherein the space of the antenna stack comprises a plastic spacer configured to isolate the battery stack from the backing iron and prevent ferrite electro-migration to the battery stack.”  The closest prior art to Jang (US20160064814) teaches Figures 16-18 and [0064], [0183], [0188] and [0085], [0155], [0156], [0176], [0177]) teaches As shown in FIG. 17, the magnetic field shield sheet 10 is used so that an NFC antenna 6 is attached to the shielding sheet 10 by using a double-sided tape 30b. [0086] In addition, the magnetic field shield sheet 10 may be used in conjunction with a dual-antenna 40 or 50 for NFC and wireless charging as shown in FIGS. 19 and 20B. Jang does not explicitly teach the shielding sheet 10 is described as being “configured to concentrate an electromagnetic field from an external charger toward the coil antenna” as recited by claim 2 nor where the Jang double-sided tape 30b or 3 is described as comprising “a plastic spacer configured to isolate the battery stack from the backing iron and prevent ferrite electro-migration to the battery” . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651